Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00446-CV

                                             John THOMAS,
                                                Appellant

                                                    v.
                                                 Cynthia
                                            Cynthia THOMAS,
                                                 Appellee

                           From the County Court at Law, Kerr County, Texas
                                        Trial Court No. 14-45C
                              Honorable Robert R. Barton, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 17, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that the parties have settled their

dispute. The motion contains a certificate of service to appellee, who has not opposed the motion.

Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of

appeal are taxed against appellant. See id. 42.1(d) (“Absent agreement of the parties, the court

will tax costs against the appellant.”).

                                                      PER CURIAM